Title: To John Adams from Wilhem Willink, 15 January 1802
From: Willink, Wilhem
To: Adams, John



Dear Sir!
Amsterdam 15. January 1802.

We have but shortly received Your much esteemed and friendly favor Copy of October 9. last directing us to hold Subject to the orders of Your Son J. Q. Adams Esqr. all the property of yours in our hands, and to follow his instructions in every particular, as fully as if we had your particular directions to that purpose: we shall attend duly to Your Son’s orders and conform strictly to the Same.
We are much obliged to You for Your Friendly Remembrance and assure You that the continuance thereof shall be looked upon by all of us as a particular favor; and our families uniting together in their very best Respects to Your good selves and Family Request You to accept the assurance of their regard & esteem, wherewith we are always / Your Sincere Friends / and mo. hb. & Ob Servts.

Wilhem & Jan Willink